                       IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ALABAMA
                                  NORTHERN DIVISION


 In re:                                 )               Case No. 19-82605-CRJ-7
                                        )               Chapter 7
 JAMES H. JONES,                        )
                                        )
          Debtor.                       )
 _______________________________________)               Adv. Proc. No. 19-80087-CRJ
                                        )
 JAMES H. JONES,                        )
                                        )
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 UNITED STATES OF AMERICA -             )
 DEPARTMENT OF TREASURY -               )
 INTERNAL REVENUE SERVICE,              )
                                        )
                                        )
          Defendant.                    )
                                        )


 UNOPPOSED MOTION FOR THE UNITED STATES TO APPEAR BY TELEPHONE
          AT THE STATUS CONFERENCE SET FOR JANUARY 29

          The United States of America moves this Court for leave to appear by telephone at the

Status Conference set for Wednesday, January 29, 2020, at 10:00 a.m. In support of this motion,

the United States submits as follows:

   1. On September 26, 2019, the Debtor-Plaintiff James H. Jones filed a complaint against the

United States seeking a determination of the dischargeability of federal income tax liabilities.

   2. The Court ordered that a Status Conference take place on Wednesday, January 29, 2020,

at 10:00 a.m. (Doc No. 5.)

   3. Undersigned counsel is based in Washington, D.C.




                                                                                             18288627.3
Case 19-80087-CRJ          Doc 8    Filed 01/21/20 Entered 01/21/20 19:26:30            Desc Main
                                    Document      Page 1 of 3
   4. To conserve government resources, undersigned counsel seeks leave to appear by

telephone at the upcoming Status Conference.

   5. Undersigned counsel conferred with Debtor-Plaintiff’s attorney, G. John Denzenberg, Jr.,

who indicated that Debtor-Plaintiff does not oppose the relief requested herein.

   6. The parties have conducted informal settlement discussions. The parties do not anticipate

any material issues to be discussed at the Status Conference.

   7. The United States believes that it can effectively conduct the hearing by telephone.

       WHEREFORE, the United States respectfully requests that the Court grant leave for Trial

Attorney Amanda Swietlik to appear at the Status Conference on Wednesday, January 29, 2020,

at 10:00 a.m. by telephone.


Dated: January 21, 2020

                                                     Respectfully Submitted,

                                                     RICHARD E. ZUCKERMAN
                                                     Principal Deputy Assistant Attorney General

                                                     AMANDA J. SWIETLIK
                                                     Trial Attorney, Tax Division
                                                     U.S. Department of Justice
                                                     P.O. Box 14198
                                                     Washington, D.C. 20044
                                                     202-514-8048 (v)
                                                     202-514-4963 (f)
                                                     Amanda.J.Swietlik@usdoj.gov




                                                                                             18288627.3
Case 19-80087-CRJ         Doc 8    Filed 01/21/20 Entered 01/21/20 19:26:30          Desc Main
                                   Document      Page 2 of 3
                                  CERTIFICATE OF SERVICE

       It is hereby certified that the foregoing document was filed with the Clerk of the Court by

uploading a copy of the document through the Court’s CM/ECF system and that a true and

correct copy was thereby sent to counsel of record in this matter.



                                                     /s/ Amanda J. Swietlik
                                                     AMANDA J. SWIETLIK
                                                     Trial Attorney, Tax Division




                                                                                           18288627.3
Case 19-80087-CRJ         Doc 8    Filed 01/21/20 Entered 01/21/20 19:26:30           Desc Main
                                   Document      Page 3 of 3
